956 F.2d 275
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Charles MAKAWEO, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 90-15538.
United States Court of Appeals, Ninth Circuit.
Feb. 28, 1992.

Before SNEED, SCHROEDER and CANBY, Circuit Judges.

ORDER

1
IT IS ORDERED that this case be submitted for decision.   The result is controlled by our recent decision in  United States v. Judge, 944 F.2d 523 (9th Cir.1991).   The district court did not err in denying appellant's petition for relief under 28 U.S.C. § 2255.   The judgment of the district court is AFFIRMED.